Thomas, J.,
(after stating the facts.) The view I have taken of this case renders the consideration of any proposition advanced, except the laches and acquiescence of the complainant, unnecessary. In arriving at a conclusion, 1 have had the aid of an oral argument by able counsel, *786and have been furnished with full and exhaustive briefs. Does this bill show upon its face that the complainant has been guilty of such laches, and that he has so far acquiesced in the disposition of the property in question, as to warrant this court in withholding any relief? If so, the objection to the bill may betaken by the demurrer. Maxwell v. Kennedy, 8 How. 222; Lansdale v. Smith, 106 U. S. 391, 1 Sup. Ct. Rep. 350; Speidel v. Henrici, 120 U. S. 387, 7 Sup. Ct. Rep. 610. This action was commenced in May, 1891. From the year 1870 down to the time this bill was filed the complainant seems to have given no attention to the property. His attorney was authorized to pay taxes on the land, r and to look after the same until it was sold, but it does not appear that his attorney was furnished money with which to pay taxes, or any expenses incident to the care and protection of the property. I do not find any allegations in the bill from which it can be fairly or reasonably inferred that the land was productive, or yielded any revenue whatever. True, there are general allegations that the land from the time of the making of the power of attorney to the filing of the bill was of great value, and that the proceeds from the use of the same from-the first were ample, and more, to pay all taxes and expenses that might be legally brought against the land. These averments are mere conclusions, and not issuable facts, properly pleaded, from which any inference as to the proceeds of said land can be fairly drawn. On the other hand, the fair inference, from all the allegations of the bill as to this land, is that said land was uncultivated, unproductive, and in its natural state at the time of the giving of the power of attorney, except about four acres, which were cleared. It was sold on execution in the spring of 1873 for the sum of $400, upon a judgment that, in view of the allegations in the bill respecting the same, must be presumed to be valid. After the year of redemption had expired, the holders of the title to the land obtained through that judicial sale sold their interests therein to defendant Bardon for about $60, and in the year 1880, 10 years after the execution of the power of attorney, Bardon sold the land to Sage for the expressed consideration of $2,250. During all these years the complainant does not appear to have furnished any money to pay taxes on the land, or made any inquiries concerning the land, or given any attention to it whatever. True, he had appointed an attorney to sell the land, to. pay taxes, and to protect the land from trespassers. He knew that he had left an obligation behind him, and that this land might, and, in the ordinary course of things, probably would, be subjected to the payment of such obligation. I am strongly impressed with the idea, from the facts alleged, and the natural and reasonable inferences deducible therefrom, that the complainant had ceased to take any interest in the land, or care what had or might become of it. His conduct, the entire want of attention, and the disregard of his interests in it, are inconsistent with any other theory. Prior to the sale to Sage in 1880, the records of the county wherein the lands are situate contained full and fair statements of Bardon’s doings in the premises. From these records it then, at least, appeared clearly that Bardon had obtained the complete title in his own *787name, so far as conveyances were concerned; that is, he had obtained deeds in his own name to the land, lie gave public notice to the complainant and to the world, by these records, that he claimed to be the real and sole owner of that land. The records show that he had for six years prior to the sale to Sage been acquiring, as opportunity offered, title to the land in his own name, without any attempt at concealment, except the neglect to record the deed from Hubbard to himself, from May, 1874, to June, 1875, and, perhaps, allowing one sale of the taxes to be made to his sister, which claim of the sister, however, he obtained in his own name, and put the deed upon the records. Whatever may have been Bard on’s secret intentions or motives, with this one exception, with reasonable promptness he spread upon the public records the evidences of his doings concerning the land in question. These records were open to inspection, and accessible to complainant. For a mere pittance he could have ascertained all the facts appearing upon these records, wherever he might have been. Conclusive evidence of unqualified repudiation of his trust by Bardon was then reasonably accessible to complainant. Bardon not only obtained the complete title in his own name, but, after doing so, in 1880, he sells and deeds all the land to Mr. Sago, and that deed is spread upon the public records in the ordinary course of business. This land has been platted, divided and subdivided, and conveyed, in blocks and lots, to various parties, who are made defendants in this action, many of whom have made valuable improvements on the property. Complainant, admitting the long delay, attempts to excuse it, so as to bring his case within the equitable rule, requiring him to set forth in his bill what were the impediments to any earlier prosecution of his claim. In this regard he alleges:
“And your orator alleges that for about ten or twelve years last past he has resided in Canada, and that the transfers of the property of your orator, as previously set forth, and as appear by the records of the register of deeds for said county, have been made without the knowledge and consent of your orator, and your orator has not nnlil quite recently learned of the extent to which such transfers have been made. And your orator further alleges that for about ten years ho has known that the said James Bardon and others claimed that ho had lost or forfeited his rights to the said laud, and that the said Bardon refused to account to him for his transactions with regard to the same, but your orator has, during all said time since learning of such wrongful and fraudulent dealings on the part of the said James Bardon, been poor, and unable to pay the expense of litigation necessary to enforce his rights in the courts, and has been unable to procure, until recently, the assistance necessary to enforce his rights.”
Just when he obtained, according to his own claim, full and complete knowledge of all the doings of Bardon does not appear. The allegation that he only recently acquired such knowledge is too vague and uncertain to demand the consideration of this court.
Cage of Broderick’s Will, 21 Wall. 519:
“Absence from the state cannot avail. Parties cannot thus, by their seclusion from the means of information, claim exemption from the laws that control human affairs, and set up a right to open up all the transactions of the *788past. The world must move on, and those who claim any interest in persons or things must be charged with knowledge of their status and condition, and of the vicissitudes to which they are subject. This is the foundation of all judicial proceedings in rein.”
Allegations of general ignorance of things, the knowledge of which is easily ascertainable, is insufficient to set into action the remedies in equity. McQuiddy v. Ware, 20 Wall. 14. Nor upon well-settled equitable rules can his plea of poverty and inability to pay the expenses of litigation necessary to enforce his rights avail him in this action.
In DeEstrada v. Water Co., 46 Fed. Rep. 282, the court says:
“The complainant is an ignorant woman, unable to read or write in any language, and has heretofore been too poor to employ a counsel or prosecute her rights. While the poverty of the complainant is much to be regretted, it does not constitute any legal or equitable ground for granting her relief which would be denied to her if rich. The legal and equitable rights of parties to controversies before the courts must be administered regardless alike of poverty and riches. Nor is the fact that complainant is ignorant and unable to read or write of itself sufficient to bring into action the aid of a court of equity in behalf of a claim and demand otherwise barred by lapse of time. Every one not under legal disability must assert his or her rights within the time prescribed by the rules of law or equity, as the case may be. It is true that the statutes of limitations applicable to actions at law do not apply to suits in equity, but courts of equity are governed by the analogies of such statutes.”
In view of the well-settled principles of equity jurisprudence to the contrary, I cannot hold that the alleged excuses of complainant for his neglect to earlier prosecute his claim and assert his right are sufficient.
The contention of the counsel for the complainant is that lapse of time is no bar to a subsistent trust in real property. His argument is:
“It appears that James Bardon became the agent of Pierre Naddo March 7, 1874, under a power of attorney previously given to Richard G. Coburn, and by Coburn substituted to Bardon. Bardon, on the 13th day of May, 1874, quitclaimed the property in question to John Q. Hubbard, and upon the next day, the 14th day of May, Hubbard quitclaimed the same to James Bardon personally. Bardon, also, May 14, 1875, the next year, procured a quitclaim deed from Pierre Etu to himself, evidently to cover the defect in the record appearing from the failure of Pierre Etu in reconveying to Naddo July 7, 1864, in making a proper acknowledgment, and having the paper duly witnessed, so as to entitle it to record in Minnesota, and make it notice to all. Bardon also took quitclaim deed from Philip S. Harris, one from Duluth Savings Bank, and one from Mary Bardon of execution, purchases, and tax-titles on the property. All of these conveyances he took to himself, while he held the power of attorney from Pierre Naddo uneaneeled,' and without any notice to Naddo that he ignored the power of attorney, and would surrender the same, and refused to act under it longer. It further appears that James Bardon, having thus procured a conveyance of outstanding clouds upon the title of Naddo to himself, February 4, 1880, assumed to sell the property, and give a warranty deed of the same to Henry W. Sage. This conveyance was clearly a fraud upon Naddo, and void: as all ,of these outstanding conveyances to Bardon, received while he held the power of attorney from Naddo, were taken in the law and in equity for the benefit of Naddo.”
*789ITis theory is that, during all this time, the relations of trustee and cestui que trust existed between the parties, and that whatever Bardon did was, in equity, in behalf of and for the complainant, and that ho is now entitled to an accounting and to a decree removing the clouds from the property, and that he be declared the legal and actual owner of the property.
Upon the conceded facts of this case, I am unable to give my full assent to the contention of the learned counsel for the complainant. It is true that the power of attorney remained uncancoled on the records, hut Bardon caused to be spread upon these same records most emphatic, open, and distinct disavowals of the trust. He 'not only took all deeds in his own name, but in 1880 he openly sold and conveyed the land to Sage in his own name Complainant says that not until quite recently did he learn of the extent to which these transfers were made. He knew that they were being made, and that Bardon was dealing with the property in his own name; that he was asserting rights to that property inconsistent with his duties as trustee, and antagonistic to the interest of the complainant. He admits that for 10 years he had known that James Bardon and others claimed that lie had lost or forfeited his rights to the land, and that the said Bardon refused to account to him for his transactions with regard to the same.
In view of the facts that the records were open and accessible to the complainant; that these records contained the most indubitable evidence of the disavowal and repudiation of the trust on the part of Bardon; that the complainant had been advised for over 10 years of the facts which he admits, and above quoted, — I think I am bound to' hold that not only Bardon repudiated and denied the trust more than 10 years before the commencement of this suit, hut that such disavowal of the trust was clearly and unequivocally made known to complainant at least 10 years before this bill was filed. If he was not fullj advised during all these years of the extent of Bardon’s doings in the premises, and the full extent of the transfers, he had the ready means of ascertaining all these facts. They were easily and readily accessible, and the possession of such means of knowledge, in equity, is the same as knowledge itself. New Albany v. Burke, 11 Wall. 96-107; 2 Story, Eq. Jur. § 1521. The supreme court of the-United States has recently spoken upon this question, and I quote at length from the opinion of Justice Gray, spealdng for the court in Speidel v. Henrici, 120 U. S. 886, 7 Sup. Ct. Rep. 610, as follows:
“As a general rule, doubtless, length of time is no bar to a trust clearly established, and express trusts are not within the statute of limitations, because the possession of the trustee is presumed to be the possession of his cestui que trust. Prevost v. Gratz, 6 Wheat. 481, 497; Lewis v. Hawkins, 23 Wall. 119, 126; Railroad Co. v. Durant, 95 U. S. 576. But this rule is, in accordance with the reason on which it is founded, and as has been clearly pointed out by Chancellor Kent and Mr. Justice Story, subject to this qualification: that time begins to run against a trust as soon as it is openly disavowed by the trustee, insisting upon an adverse right and interest which is clearly and unequivocally made known to the cestui que trust; as when, for instance, *790such transactions take place between the trustee and the cestui que trust as would, in ease of tenants in common, amount to an ouster of one of them by the other. Kane v. Bloodgood, 1 Johns. Ch. 90, 124; Robinson v. Hook, 4 Mason, 139, 152; Baker v. Whiting, 3 Sum. 475, 486; Oliver v. Piatt, 3 How. 333, 411. This qualification has been often recognized in the opinions of this court, and distinctly affirmed by its latest judgment upon the subject. Willison v. Watkins, 3 Pet. 43, 52; Boone v. Chiles, 10 Pet. 177, 223; Seymour v. Freer, 8 Wall. 202, 218; Bacon v. Rives, 106 U. S. 99, 107, 1 Sup. Ct. Rep. 3; Phillippi v. Phillippe, 115 U. S. 151, 5 Sup. Ct. Rep. 1181. * * * Independently of any statute of limitations, courts of equity uniformly decline to assist a person who has slept upon his rights, and shows no excuse for laches in asserting them. • A court of equity,’ says Lord Camden, ‘has always refused its aid to stale demands, where the party slept upon his rights, and acquiesced for a great length of time. Hothing can call forth this court into activity but conscience, good faith, and reasonable diligence. Where these are wanting, the court is passive, and does nothing. Laches and neglect are always discountenanced, and therefore, from the beginning of this jurisdiction, there was always a limitation to suits in this court.’ Smith v. Clay, 3 Brown, Ch. 640, note. This doctrine has been repeatedly recognized and acted on here. Piatt v. Vattier, 9 Pet. 405; McKnight v. Taylor, 1 How. 161; Bowman v. Wathen, Id. 189; Wagner v. Baird,, 7 How. 234; Badger v. Badger, 2 Wall. 87; Hume v. Beale, 17 Wall. 336; Marsh v. Whitmore, 21 Wall. 178; Sullivan v. Railroad, 94 U. S. 806; Godden v. Kimmell, 99 U. S. 201. In Hume v. Beale, the court, in dismissing, because of unexplained delay in suing, a bill by cestui que trust against a trustee under a deed, observed that it was not important to determine whether he was the trustee of a mere dry legal estate, or whether his duties and responsibilities extended further. 17 Wall. 351. See, also, Bright v. Ledgerton, 29 Beav. 60, and 2 De Gex, F. & J. 606.”
I am 'of the opinion that this action could not be maintained in the courts of this state, by reason of the fact that the claim set up in the bill is barred by the statute of limitations. St. Minn. 1878, c. 66, § 6, subd. 7: “Actions to enforce a trust or compel an accounting, where the trustee has neglected to discharge his trust, or has repudiated the trust relation, or had fully performed the same, must be brought within six years.” The supreme court of the state of Minnesota in Burk v. Association, 40 Minn. 506, 42 N. W. Rep. 479, have held.that the statute covers implied trusts. I see no distinction in the statute, and am of the opinion that it applies to a trust of the nature set up in the bill, and for that reason this suit could not be maintained in the state courts. If I am correct in this, the title of defendants rests secure, under the laws of the state, in the state courts. While the state cannot control the equity jurisprudence of the United States courts, yet when these courts, administering justice in the same state, can see that justice will be sub-served by following the rule adopted in the state courts, or by the legislature, they ought to, and generally will, follow the law and rules of the state courts. These courts, acting upon the broad principles of equity, follow the analogy of the law generally. Equity always discountenances laches, and holds that laches is presumable in case where it is positively declared at law. But, acting upon the special facts and circumstances of each case, it will sometimes grant relief where the law would not, and withhold relief where the law would aid.
*791Upan the facts and allegations, and the natural and legitimate inferences dedueible therefrom, upon clear principles of equity jurisprudence, as construed by the supreme court of the United States, I think the complainant must be deemed to have acquiesced in the transfers to the various defendants now holding the title, and to have slept upon his rights in respect thereto. He had full knowledge, or was bound to know, that this property was being transferred, disposed of, occupied, and improved from the time the land was conveyed to Sage, and during all that time he has expressed no disapproval, but by Ms actions he lias acquiesced; and now he must be held to be precluded from obtaining relief in this court as against the defendants holding the title, or any portion of the title to the land in question, upon the principles of, and in analogy to, estoppel. As to the said Barrían, for the reasons heretofore given, and upon the special facts and circumstances of the case, and the rapid developments going on in the progressive city where this land is situate, I think the complainant must be held to have been guilty of such laches as to induce this court to withhold relief. The conclusion is almost irresistible that the complainant might, and he perhaps would, have continued to sleep quietly and peacefully upon his supposed rights, had it not been for the quickening influences that have, within a comparatively recent period, materially appreciated the value of this property, and brought it into prominence.
The demurrers on the part of all the defendants must be sustained, and judgment, dismissing the bill, must be entered, and it is accord? ingly so ordered.